Citation Nr: 1008871	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

2.  Entitlement to service connection for a skin disorder, to 
include squamous cell carcinoma.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The issue of entitlement to service connection for a skin 
disorder, to include squamous cell carcinoma, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for a skin disorder manifested by a 
rash was denied in an August 1973 rating decision.  The 
Veteran did not appeal and that decision is final.

2.  The evidence added to the record since the August 1973 
rating decision pertaining to a skin disorder relates to an 
unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

The August 1973 rating decision, which denied entitlement to 
service connection for skin disorder manifested by a rash, is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the issue certified on 
appeal, as reflected in an August 2008 Certification 
Worksheet, is listed as service connection for squamous cell 
carcinoma.  In that regard, service connection for a skin 
rash was previously addressed and denied by the AOJ in August 
1973.  The rating decision noted in-service treatment for a 
skin rash in June 1968 and that no skin disorder had been 
identified on VA examination in July 1973.  

The Board notes that a December 1967 service treatment record 
notes two infected sores on the left forearm.  In addition, a 
June 1968 service treatment record reflects complaints of a 
skin rash involving the abdomen, back and chest, itching most 
of the time, with an increase in severity when sweating.  It 
was noted to have had an initial onset during service in 
Vietnam and was aggravated during service after Vietnam.  The 
assessment was a macular rash on the torso, and on 
dermatological evaluation the next day, the diagnosis entered 
was tinea versicolor.  

The issue of entitlement to service connection for a skin 
disorder was previously addressed and denied by the AOJ in 
August 1973.  At the time of the prior decision, the record 
included the service treatment records, statements from the 
Veteran, and post service medical records.  The evidence was 
reviewed and service connection for a skin disorder manifest 
by a rash was denied.  38 U.S.C.A. § 7105.  That decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in August 1973, there was 
no objective evidence of a skin disorder, to include a skin 
rash.  The July 1973 VA examination report noted no 
petechiae, and no skin eruptions, rash or tinea versicolor.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for a skin 
disorder, noting in the August 2006 claim that he had had 
skin problems since separation from service.  The evidence 
submitted since the prior final denial in August 1973 is new 
and material.  VA inpatient records, dated from January 1980 
to February 1980, note poor skin turgor with diffuse scaling.  
Private pathology reports, dated in March 1994, note squamous 
cell carcinoma arising in actinic keratosis from the left mid 
nose, and keratinizing squamous cell carcinoma with 
acantholytic changes from the left lower cheek.  A November 
2000 private record notes skin cancers on the face and arms.  
A September 2002 private pathology report notes ulcerated 
squamous cell carcinoma and associated severe inflammatory 
changes from the right upper antihelix and ulcerated 
multicentric basal cell carcinoma from the center of the 
nose.  A March 2004 VA treatment record notes multiple skin 
cancers, and mild actinic damage was noted in January 2005.  
The evidence relates to an unsubstantiated fact necessary to 
establish the claim (current disability), and is relevant and 
probative, and thus, the evidence is new and material.  The 
evidence submitted since the prior final denial is new and 
material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a skin disorder is granted.


REMAND

Essentially, the Veteran is seeking service connection for a 
skin disorder, to include as a result of exposure to Agent 
Orange during service.  The Board notes that an October 2007 
rating decision reflects that exposure to Agent Orange has 
been conceded and service connection for diabetes mellitus 
type II has been established in association with that 
exposure.  

The Board notes that if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In the August 2006 claim, the Veteran noted service in 
Vietnam from January 1967 to March 1968, and stated that he 
had had skin problems since separation from service.  In 
correspondence received in November 2007, the Veteran noted 
that during service in Vietnam, he had to burn off leeches 
that had attached to his skin while crossing through rivers 
in Vietnam, and testimony at the hearing was to the effect 
that his skin cancer was related to Agent Orange exposure and 
that his current symptoms, to include scaly patches and sores 
that scabbed over, were of the same type of skin symptoms he 
had had since separation from service.  Transcript at 8-11 
(2008).  

Service treatment records note two infected sores on the left 
forearm in December 1967.  In addition, a June 1968 service 
treatment record reflects complaints of a skin rash involving 
the abdomen, back and chest, with itching most of the time, 
and an increase in severity when sweating.  The skin symptoms 
were noted to have had an initial onset during service in 
Vietnam, with aggravation during service after Vietnam.  The 
assessment was a macular rash on the torso, and on 
dermatological evaluation the next day, the diagnosis entered 
was tinea versicolor.  

In the Veteran's initial claim for service connection for a 
skin disorder/rash, he noted that he had skin disease for 
four years.  On VA examination in July 1973, findings 
included no petechiae, and no skin eruptions, rash or tinea 
versicolor.  

VA inpatient records, dated from January 1980 to February 
1980, note poor skin turgor with diffuse scaling.  A November 
2000 private record notes skin cancers on the face and arms.  
Private pathology reports, dated in March 1994, note squamous 
cell carcinoma arising in actinic keratosis from the left mid 
nose, and keratinizing squamous cell carcinoma with 
acantholytic changes from the left lower cheek and a 
September 2002 private pathology report notes ulcerated 
squamous cell carcinoma and associated severe inflammatory 
changes from the right upper antihelix and ulcerated 
multicentric basal cell carcinoma from the center of the 
nose.  A March 2004 VA treatment record notes multiple skin 
cancers, and mild actinic damage was noted in January 2005.  

In this case, there is competent evidence of a current 
disability, relevant in-service findings, and an indication 
that a skin disability or persistent or recurrent symptoms of 
a disability may be associated with the Veteran's service but 
insufficient competent medical evidence upon which to base a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, the Board finds that the Veteran should be afforded a 
VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any identified skin 
disorder, to include squamous cell 
carcinoma.  The claims file should be made 
available for review in conjunction with 
the examination and all necessary tests 
should be accomplished.  The AOJ should 
request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified skin 
disorder is attributable to service, to 
include as a result of presumed Agent 
Orange exposure during service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Thereafter, the AOJ should review any 
opinion obtained for adequacy and any 
further development in that regard should 
be accomplished.  The claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued and 
the Veteran and his representative and 
they should be afforded a reasonable 
period of time in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


